DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 3, filed 04/11/2022, with respect to claim 5 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) rejection of claim 5 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 1947150 A (Bacon) in view of US 6902557 B2 (Mezzoli).
Regarding claim 1, Bacon teaches a device for the control of intestinal effluent (Fig. 3), the device being capable of the removal and collection of intestinal gases by a user in the need thereof, the device comprising: 
a hollow elongated housing (Bacon Annotated Fig. 3); 
a window (14) on a side wall of the housing; 
an outlet (Bacon Annotated Fig. 3) located at a proximal end of the housing, the outlet is configured to be connected with the window (Col. 1: ll. 27-30), wherein the proximal end is defined by being proximal relative to the outlet and a distal end is defined as being distal relative to the outlet (Bacon Annotated Fig. 3); 
a proximal collar protrusion and a distal collar protrusion (Bacon Annotated Fig. 3), the proximal collar protrusion and the distal collar protrusion are vertically arranged on an outer surface of the housing (Fig. 3); and 
a stopper (15) configured at the outlet; 
wherein the window is positioned between the proximal collar protrusion and the distal collar protrusion (Bacon Annotated Fig. 3), and 
wherein the proximal collar protrusion and the distal collar protrusion are configured to be encompassed by sphincter muscles of the user, as seen in Fig. 1 where (18) represents the patient’s rectum.
Bacon fails to teach the stopper is in a form of two plates located on opposite sides and being proximal to the outlet.

    PNG
    media_image1.png
    697
    552
    media_image1.png
    Greyscale

Bacon Annotated Fig. 3

Mezzoli teaches a device for rectal insertion comprising a hollow elongated housing (6) and a stopper (4), the stopper in a form of two plates located on opposite sides and being proximal to the outlet (Fig. 2a, 2b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Bacon with the stopper design of Mezzoli as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Mezzoli and further in view of US 3459175 A (Miller).
Regarding claim 2, Bacon in view of Mezzoli teaches the device of claim 1. 
Bacon fails to teach each collar protrusion is confined by two conical surfaces with adjacent bases, and the distal collar protrusion has oval bases in a cross-section.
Miller teaches a device (Fig. 1) for control of intestinal effluent. The device of Miller comprises a hollow elongated housing (15) (See Fig. 2 showing lumen (80)), with a window (12) on a side wall of the housing, an outlet (Miller Fig. 2 Annotated) located at a proximal end of the housing (Miller Fig. 2 Annotated), the outlet is configured to be fluidly connected with the window (Col. 2: lines 56-58);
a proximal collar protrusion (Miller Fig. 1 Annotated) and a distal collar protrusion (Miller Fig. 1 Annotated), the proximal collar protrusion and the distal collar protrusion arranged on an outer surface of the housing (Miller Fig. 1 Annotated).
Miller further teaches each collar protrusion is confined by two conical surfaces with adjacent bases (Miller Fig. 1 Annotated). The distal end (11) is substantially oval shaped, which corresponds to the claimed feature of “the distal collar protrusion has oval bases in cross-section” of applicant.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the collar protrusions of Bacon in view of Mezzoli with the collar protrusion shapes of Miller as it would be obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


    PNG
    media_image2.png
    874
    615
    media_image2.png
    Greyscale

Miller Fig. 1 Annotated

Regarding claim 3, Bacon in view of Mezzoli teaches the device of claim 1. 
Bacon further teaches the window (14) consists of a plurality of inlet openings, each instance of (14) being one of the plurality, configured circumferentially between the collar protrusions (Col. 1: ll. 27-30); 
Bacon fails to teach there are drainage grooves on an outer side of the distal collar protrusion.
Miller further teaches the window (12) consists of a plurality of inlet openings, (12) comprising several openings, configured circumferentially between the collar protrusions (Miller Fig. 1 Annotated); and 
wherein there are drainage grooves (Miller Fig. 1 Annotated) on an outer side of the distal collar protrusion (Miller Fig. 1 Annotated).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal collar protrusion of Bacon in view of Mezzoli with the drainage grooves of Miller as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Mezzoli and Miller and further in view of US 6221004 B1 (Kahl), hereinafter Kahl.
Regarding claim 4, Bacon in view of Mezzoli teaches the device of claim 1. 
	Bacon fails to teach a silencer or a device for creating various sounds inside the housing.  
Kahl teaches the device allows for continual release of gas (Abstract). Through preventing the pressure buildup and therefore any sudden release of the gas (Col. 2: lines 46-49), the groove (10) of Kahl acts to silence any release of gas through the device, corresponding to the claimed “silencer or a device for creating various sounds inside the housing” of applicant.  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bacon in view of Mezzoli with the teachings of Kahl to reduce pain and discomfort for the user (Kahl Col. 1: lines 34-35).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon in view of Mezzoli and Miller and further in view of US 5921970 A (Vandenberg).
Regarding claim 5, Bacon in view of Mezzoli teaches the device of claim 1. 
Bacon fails to teach a latch locking connection with a ring for attaching a tube for removal and/or collection of gases inside the housing.
Miller further teaches a locking connector (17) with a ring shaped knurled portion (see Fig. 1) which attaches to a tube for removal and/or collection of gases inside the housing (Col. 2: lines 66-70), but fails to teach that the bayonet style connector is a locking connection with a ring for attaching a tube for removal and/or collection of gases inside the housing.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of Bacon in view of Mezzoli with the outlet connection of Miller to allow for connection to an external container (Miller Col. 2: ll. 66-70).
Vandenberg teaches a device for collection of fluids (Fig. 2) which is in the same field of endeavor. Vandenberg teaches a latch (112) for connecting the device (100) to a tube (20).
By combining the latch of Vandenberg with the locking connector of Miller in view of Thomas, the combined device teaches a latch with a ring for attaching a tube for removal and/or collection of gases inside the housing.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection means of Bacon in view of Mezzoli and Miller with the latching connection of Vandenberg to allow for quick attachment (Vandenberg Col. 6: line 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4419099 A discloses a device with a hollow elongated housing, windows in the sidewall, an outlet and drainage grooves.
US 3990448 A discloses a device with a hollow elongated housing, windows in the sidewall, an outlet and collar protrusions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781